Name: 91/460/EEC: Commission Decision of 7 August 1991 fixing the minimum selling price for butter for the second special invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 863/91
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  marketing;  political geography;  trade policy
 Date Published: 1991-09-03

 Avis juridique important|31991D046091/460/EEC: Commission Decision of 7 August 1991 fixing the minimum selling price for butter for the second special invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 863/91 Official Journal L 245 , 03/09/1991 P. 0025 - 0025COMMISSION DECISION of 7 August 1991 fixing the minimum selling price for butter for the second special invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 863/91 (91/460/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Whereas pursuant to Commission Regulation (EEC) No 863/91 of 8 April 1991 on the special sale of intervention butter for export to the Soviet Union (3), as last amended by Regulation (EEC) No 1808/91 (4), intervention agencies have issued a standing invitation to tender in respect of certain quantities of butter which they hold; Whereas, in accordance with Article 4 of that Regulation, the minimum selling price must be determined in the light of the tenders received for each invitation to tender, or a decision must be taken not to proceed with the tendering procedure; whereas the amounts of the securities to be lodged in respect of the butter's destination and paymentmust be fixed in the light of the butter's intervention price; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 For the second special invitation to tender issued in accordance with Regulation (EEC) No 863/91, for which tenders had to be submitted not later than 23 July 1991, the minimum selling price and the securities to be lodged in respect of the butters's destination and payment shall be as follows: Minimum selling price (ECU/100 kg butter) 62,50, Security to be lodged in respect of the butter's destination (ECU/100 kg) 230,00, Security to be lodged in respect of the butter's payment (ECU/100 kg) 69,00. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 August 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 88, 9. 4. 1991, p. 11. (4) OJ No L 165, 27. 6. 1991, p. 15.